       Case 2:20-cr-00114-WBS Document 16 Filed 03/23/21 Page 1 of 1


1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    DOUGLAS BEEVERS, #288639
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Tel: (916) 498-5700
     Fax: (916) 498-5710
5    Douglas_Beevers@fd.org
6    Attorney for Defendant
     JAMEL STINSON
7
8                               IN THE UNITED STATES DISTRICT COURT
9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10
     UNITED STATES OF AMERICA,                 ) Case No. 2:20-cr-00114-WBS
11                                             )
     Plaintiff,                                ) ORDER TO FILE EXHIBITS A, B AND C TO
12                                             ) MOTION TO SUPPRESS UNDER SEAL
     vs.                                       )
13                                             )
     JAMEL STINSON                             )
14                                             )
                                               )
15   Defendant.                                )
                                               )
16
            IS HEREBY ORDERED that the Request to Seal Exhibits A, B and C in Mr. Stinson’s
17
     motion be granted so that the private medical information and personal information is not
18
     available on the public docket. The Exhibits are to be provided to the Court and opposing
19
     counsel.
20
            These documents shall remain under seal until further Order of the Court.
21
     Dated: March 22, 2021
22
23
24
25
26
27
28

      Order to Seal Documents                       -1-
